Sub-Item 77C:Matters Submitted to a Vote of Security Holders Annual meeting of shareholders held on December 7, 2011 The Fund held an annual meeting of shareholders (the “Meeting”) on December 7, 2011 to vote on the following matters: To elect six directors to serve until the annual meeting of stockholders in 2012 and until their successors are elected and qualify or until they resign or are otherwise removed; To instruct the Adviser to vote proxies received by the Fund from any closed-end investment company in the Fund’s portfolio on any proposal (including the election of directors) in a manner which the Adviser reasonably determines is likely to favorably impact the discount of such investment company’s market price as compared to its net asset value. Quorum The presence, in person or by proxy, of shareholders entitled to cast a majority of the votes entitled to be cast at the Meeting (i.e., the presence of a majority of the shares outstanding on the record date of October 21, 2011) was necessary to constitute a quorum for the transaction of business.At the Meeting, the holders of approximately 93.16% of the common stock outstanding as of the record date were represented in person or by proxy (6,219,885 votes), thus constituting a quorum for the matters to be voted upon by all shareholders at the Meeting. The actual voting results for the agenda items were as follows: Proposal to elect James Chadwick as a director: FOR % of Quorum % of O/S WITHHELD 82.63% 76.98% Proposal to elect Andrew Dakos as a director: FOR % of Quorum % of O/S WITHHELD 79.43% 74.00% Proposal to elect Phillip Goldstein as a director: FOR % of Quorum % of O/S WITHHELD 93.67% 87.26% Proposal to elect Ben Harris as a director: FOR % of Quorum % of O/S WITHHELD 97.00% 90.36% Proposal to elect Gerald Hellerman as a director: FOR % of Quorum % of O/S WITHHELD 94.76% 88.28% Proposal to elect Charles C. Walden as a director: FOR % of Quorum % of O/S WITHHELD 97.57% 90.90% Proposal to instruct the Adviser to vote proxies received by the Fund from any closed-end investment company in the Fund’s portfolio on any proposal (including the election of directors) in a manner which the Adviser reasonably determines is likely to favorably impact the discount of such investment company’s market price as compared to its net asset value. FOR % of Quorum % of O/S WITHHELD 97.44% 46.68% *O/S outstanding shares
